internal_revenue_service release number e ge technical_advice_memorandum release date area director area tege appeals philadelphia pa noy taxpayer's name uil code taxpayer's address taxpayer's id no issue facts legend taxpayer conference held year s involved whether the commissioner te_ge should exercise discretion to grant the taxpayer relief under sec_7805 of the internal_revenue_code to limit the retroactive effect of the revocation of its exempt status under sec_501 the taxpayer applied for tax-exempt status describing its activities on the form_1023 it stated that it was formed to provide financial management and guidance to individuals in the low to moderate income bracket in return for a nominal fee to achieve this objective taxpayer stated that it would engage in the following activities educational programs that explain the use of credit and how it affects the average consumer free counseling and advisory services to educate people on how to manage their finances and how to free counseling and advisory services to low to moderate income application_for exemption financial budget for structure future use a will educate and individuals on how to restructure their existing financial situation seminars that low and moderate income bracket of financial services currently available to them and provide self help information and educate consumers on where to find and how to utilize information in the financial arena that could best serve their individual financial needs inform those in the when taxpayer submitted the form_1023 it represented that it had not started any activities yet however it estimated that of its time effort and resources would be spent providing consumer debt settlement or pro-rate services debt management plan or dmp activities to prevent the low and moderate income individual from having to file personal bankruptcy approximately of its time effort and resources would be spent organizing educational seminars regarding financial management about of time effort and resources would be spent conducting free counseling sessions taxpayer further represented that its revenue would come from nominal contributions by users of its services it also stated that it would receive charitable donations from creditors taxpayer stated that the remainder of its revenue would come from gifts grants and public contributions taxpayer stated that it would provide benefits and services regarding consumer debt settlement and services in cooperation with creditors for a nominal fee the fee will be determined by the services provided to the recipient but will remain nominal based upon these representations the service issued a favorable determination_letter to taxpayer examination the examination concluded that taxpayer devoted of its time and effort in promoting its dmp program to its potential clients it did so through its marketing and advertising campaign sales quotas for employees use of broker agreements with lead providers and employee scripts furthermore taxpayer did not counsel or educate individuals or families about personal finance budgeting or credit the examination found that while taxpayer maintained that it held several seminars during the examination period it was unable to provide any evidence to demonstrate that they actually occurred the telephone calls only screened potential customers for the ability to make payments that met creditors’ requirements fora dmp taxpayer did not report these changes in operation to the service taxpayer appealed the proposed revocation appeals sustained the revocation following the appeals process the national_office received this request for relief from retroactive revocation as a mandatory tam legal standard sec_7805 of the code provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_1_501_a_-1 of the income_tax regulations regulations state that an organization that has been determined by the commissioner to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation and subject_to the commissioner's inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause sec_301 b of the procedure and administration regulations grants to the commissioner authority to prescribe the extent to which any ruling issued by his authorization shall be applied without retroactive effect revproc_2013_5 r b in section dollar_figure states that all requests for relief under sec_7805 of the code must be made through a request for technical_advice tam section dollar_figure states further that when during the course of an examination by eo examinations or consideration by the appeals area director a taxpayer is informed of a proposed revocation a request to limit the retroactive application of the revocation must itself be made in the form of a request for a tam and should discuss the items listed in section dollar_figure as they relate to the taxpayer's situation section of revproc_2013_5 lists the criteria necessary for granting sec_7805 relief as well as the effect of such relief section dollar_figure states in part that a tam that revokes a determination_letter is not applied retroactively if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in the applicable law and the taxpayer directly involved in the determination_letter acted in good_faith in relying on the determination_letter and the retroactive revocation would be to the taxpayer’s detriment revproc_2013_9 r b sets forth procedures for issuing determination letters from eo determinations and rulings on applications for recognition of exempt status by eo technical on the exempt status of organizations under sec_501 these procedures also apply to revocation or modification of determination letters or rulings section dollar_figure of revproc_2013_9 states in part that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in certain cases an organization may seek relief from retroactive revocation or modification of a determination or ruling under sec_7805 of the code using the procedures set forth in revproc_2013_4 which further refers to revproc_2013_5 and sec_12 of revproc_2013_9 states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in 353_us_180 the supreme court held that the commissioner has broad discretion to revoke a ruling retroactively it further held that a retroactive ruling may not be disturbed unless the commissioner abused the discretion vested in him u s pincite in 324_f2d_633 the court found far from convincing the foundation’s efforts to demonstrate that its information reports were adequate and sufficient to apprise the commissioner of its entry into the business activities which led to denial of its tax-exempt status shortly after receiving its tax-exempt ruling the foundation contracted with a for- profit company but failed to disclose this fact to the commissioner on its forms the court upheld the service’s retroactive revocation in variety club tent no charities inc v commissioner 74_tcm_1485 the court held that petitioner operated in a manner materially different from that originally represented the organization represented in its exemption application and articles of incorporation that no part of its net_income would inure to the benefit of any private_shareholder_or_individual but the court found instances of inurement over several years and upheld the service’s retroactive revocation for such years analysis during the years under exam taxpayer's operations were materially different from the description it provided in its exemption application see variety club tent no charities 74_tcm_1485 revproc_2013_9 sec_12 taxpayer's only substantial activity was marketing and enrolling individuals in dmps screening potential clients based on the creditors’ requirements taxpayer claimed on its form_1023 that it would receive charitable donations from creditors the examination revealed that these were in reality fair share payments although it had represented in its form_1023 that it would perform substantial educational activities taxpayer did not ascertain or provide education and services tailored to the financial needs and circumstances of the general_public changes see stevens bros foundation f 2d pincite failure to adequately and sufficiently inform the service of material changes in operations finally taxpayer did not apprise the service of these material therefore revocation may be retroactive to the year under examination when the service determined taxpayer had made material changes in its operations see automobile club of michigan u s pincite commissioner has broad discretion to revoke a ruling retroactively revproc_2013_9 sec_12 revocation ordinarily applies as of the date of material changes in operations conclusion the commissioner tege has declined to exercise discretion to limit the retroactive effect of revocation of exempt status under sec_501 revocation is effective as of the first day of the first tax_year for which they were examined
